DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed February 14, 2022 (hereinafter “Reply”) and the accompanying terminal disclaimer.
Claims 1-6 and 8-14 are amended.
Claims 1-20 are pending and indicated as being allowable.

Double Patenting
The terminal disclaimer filed February 14, 2022 obviates the previous double-patenting rejections.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
Claims 1 and 10 recites features including, among others, that during a second time period, in response to selecting the first advertisement in the first advertising campaign for presentation within a third advertisement slot rendered by a second computing device accessed by a second user: accessing a third proportion of pixels of the first advertisement rendered on a second display of the second computing device during a third sampling period; accessing a fourth proportion of pixels of the first advertisement rendered on the second display during a fourth sampling period; and calculating a second cumulative pixel exposure of the first advertisement at the computing device during the second time period based on: a third product of the third proportion of pixels and a third duration of the third sampling period; and a fourth product of the fourth proportion of pixels and a fourth duration of the fourth sampling period; and characterizing engagement of the second user consuming the first advertisement according to the first target outcome based on the outcome model and the second cumulative pixel exposure; and in response to engagement of the second user consuming the first advertisement falling below the first threshold engagement, selecting a third advertisement within a second advertising campaign for presentation within a fourth advertisement slot rendered by the second computing device, the second advertising campaign distinct from the first advertising campaign and defining a second target outcome.
Claim 15 recites features including, among others, that for each instance of the first advertisement served to the set of computing devices: recording a test proportion of pixels of the first advertisement rendered on a display of a corresponding computing device, in the set of computing devices, during a test sampling period within the test period; calculating a test cumulative pixel exposure based on a product of the test proportion of pixels and a duration of the test sampling period; and accessing an outcome of a particular outcome type of consumption of the first advertisement by a corresponding user, in the test population of users; deriving an outcome model associating test cumulative pixel exposures and outcomes of the particular outcome type for the first advertisement based on test cumulative pixel exposures and the set of outcomes associated with the first advertisement across the test population of users; and defining a threshold cumulative pixel exposure associated with a threshold probability of a target outcome of the particular outcome type based on the outcome model; and that that the threshold cumulative pixel exposure created in this manner is used when evaluating subsequent exposures of digital advertising to determine the value of these exposures based on the proportion of exposed pixels and the time they are exposed and determine how to manage the digital advertising campaign based on these results.
The relevance of Meyers, Itzhak, Doig, and Richardson is addressed in the prosecution history of the present application and the prosecution history of parent patent application number 16/119,819.
Shah et al. (U.S. Pub. No. 2015/0235275 A1) teaches techniques for cross-device profile data management and targeting. For each device represented in a device graph of different sets of related devices, user profile and advertisement activity data are periodically obtained and associated with such device. For each set of related devices, an aggregated user profile graph is formed either by copying each related device's user profile data to the user profile data of the other related devices based on the device graph or each related device's user profile data is referenced with the user profile data of each other related device based on the device graph while maintaining such each related device to be separately associated with its user profile data. Different unique aggregated profiled identifiers are associated with different sets of related devices, and the aggregated profile device graph is provided in a database that is accessible by a processor that is programmed to perform targeted advertising or marketing engagement over a computer network. For example, Shah teaches at ¶ [0063] that a cross-device frequency cap for each campaign package may also be obtained in operation 506. For instance, the advertiser can specify how many times a user is shown a particular creative, regardless of which device the creative is displayed. However, Shah does explicitly teach that this analysis is based on an analysis of cross-device pixel exposure meeting a particular threshold and, based thereon, taking the same actions discussed in the independent claims of the present application.
The closest art of record, including the combination of Meyers, Itzhak, Doig, Richardson, Shah and Zhang (which has been cited to further show the state of the art with respect to ad policy enforcement), does not teach, suggest, or render obvious each and every element of the claims, including, among others, those features discussed above. Further, one of ordinary skill in the art at the time of the invention was made would not look to combine Meyers, Itzhak, Doig, Richardson, Shah, and Zhang to arrive at the present claims.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622